Title: To James Madison from Thomas Bulkeley, 5 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


5 February 1802, Lisbon. Encloses petition “made in the Name of the Captains of eight American vessels arrived the 3 Inst: with its translation, done in order to aleviate the Quarantine & which you will see notwithstanding the very favorable information given has no effect.” Will renew his solicitations in a few days.
 

   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 1 p. Enclosure (6 pp.; in Portuguese with translation) is a copy of a petition declaring that the captains had health certificates attesting to the lack of contagious disease in their home ports and requesting that the quarantine be lifted, followed by a statement of the health officer at the port of Belém addressed to the Portuguese superintendent of health, providing information about the ships and stating that examination had found them to be “free of every kind of Illness and their Cargoes without suspicion,” and concluding, “Nothing can be determined at present.”


   A full transcription of this document has been added to the digital edition.
